               Case 1:16-cr-00640-BMC Document 805 Filed 10/04/19 Page 1 of 1 PageID #: 13295
                                                              NOTICE OF APPEAL
                                                     UNITED STATES DISTRICT COURT
                                                          Eastern              District of             New York


                  UNITED STATES OF AMERICA
                                                                                   Docket Number                       16-CR-640 (BMC)
                               - against -
                                                                                                The Honorable Brian M. Cogan
                             DAVID LEVY,                                                                    (District Court Judge)

                                                    Defendant.


       Notice is hereby given that              the United States of America
       appeals to the United States Court of Appeals for the Second Circuit from the:

       Judgment          X      ;    Order      X     ;    Other             ;        granting motions for acquittal and new trial                         .
                                                                                                                     (specify)
       entered in this action on                           September 27, 2019 and October 2, 2019                                                           .
                                                                                             (specify)

       Offense occurred after November 1, 1987                    Yes      X           No              .

       The appeal concerns:               order granting motions for judgment of acquittal and new trial                                                    .

Date                         October 4, 2019                                                        David C. James, AUSA
                                                                                                           (Counsel for Appellant)

TO:     Michael Sommer, Esq.                                                   Address:      U.S. Attorney’s Office - E.D.N.Y.
        Wilson Sonsini Goodrich & Rosati, P.C.                                               271 Cadman Plaza East
        1301 Avenue of the Americas, 40th Floor                                              Brooklyn, New York, 11201
        New York, NY 10016
                                                                               Telephone Number:            718-254-6282
                                                                               E-Mail:                      David.James@usdoj.gov

       (TO BE COMPLETED BY ATTORNEY)


         ► QUESTIONNAIRE                                    ► TRANSCRIPT ORDER           ► DESCRIPTION OF PROCEEDINGS FOR WHICH
                                                                                   TRANSCRIPT IS REQUIRED (INCLUDE DATE)

              I am ordering a transcript.                                                       Dates
        X     I am not ordering a transcript.               Prepare transcript of
                                                                  Pre-trial proceedings
        Reason:                                                   Trial
              Daily copy is available                             Sentence
          X   U.S. Attorney has placed order                      Post-trial proceedings
              Other. Attach explanation


       The ATTORNEY certifies that he/she will make satisfactory arrangements with the court reporter for payment of the cost of the
       transcript. (FRAP 10(b))     ► Method of payment         Funds       CJA Form 24

       ATTORNEY’S signature             /s/ David C. James                                      Date            October 4, 2019


        ► COURT REPORTER ACKNOWLEDGMENT                                To be completed by Court Reporter and forwarded to Court of Appeals.

       Date order received                                Estimated completion date                         Estimated number of pages




       Date                                                Signature
                                                                                                                 (Court Reporter)
                                                                       COPY1 - ORIGINAL
                                                                                                                                     *U.S. GPO: 2001-611-552/60
